Motion Granted and Order filed May 31, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00966-CR
                                    ____________

                            ROBERT MURILLO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 338th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1269679


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant has made known to this Court his desire
to review the record and file a pro se brief. See Anders v. California, 386 U.S. 738 (1967);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

       Accordingly, we hereby direct the Judge of the 338th District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before June 15, 2012; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within thirty days of that date.



                                        PER CURIAM




                                                2